EXHIBIT 10.26

 

GUARANTY

 

This GUARANTY (this "Guaranty") is executed as of January 1, 2015 by TERRA TECH
CORP., a Nevada corporation, with an address 4700 Von Karman, Suite 110, Newport
Beach, California 92660 at ("Guarantor"), for the benefit of, Whitetown Realty,
LLC ("Landlord").



 

WITNESSETH:

 

A. Landlord and Edible Garden Corp. ("Tenant"), simultaneously herewith, intend
on entering into that certain Lease of even date herewith ("Lease") for premises
identified as a portion of Block 30, Lot 8 as shown on the Tax Map of White
Township, Warren County, New Jersey.

 

B. Landlord is not willing to enter into the Lease with Tenant unless Guarantor
unconditionally guarantees the payment and performance to Landlord of the
Guaranteed Obligations (as herein defined).

 

C. Tenant is a wholly owned subsidiary of Guarantor and Guarantor will directly
benefit from Landlord entering into the Lease with Tenant.

 

NOW, THEREFORE, as an inducement to Landlord to enter into the Lease, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

 

ARTICLE 1
NATURE AND SCOPE OF GUARANTY

 

Section 1.1 Guaranty of Obligations. The Guarantor hereby jointly and severally
guarantees to Landlord and its successors and assigns the Tenant's obligations
under the Lease and all other amounts from time to time owing to Landlord by
Tenant under the Lease (such obligations being herein collectively called the
"Guaranteed Obligations"). The Guarantor hereby further jointly and severally
agrees that if Tenant shall fail to pay in full when due (whether by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantor will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether by acceleration or
otherwise) in accordance with the terms thereof. Guarantor hereby irrevocably
and unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor. Notwithstanding anything to the contrary in
this Guaranty or in the Lease, Landlord shall not be deemed to have waived any
right which Landlord may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Guaranteed Obligations.

 

 1

 

 

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor. The fact that at any time or from time to
time the Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of any Guarantor to Landlord with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Landlord and any
subsequent holder of Landlord's interest in the Lease and shall not be
discharged by the assignment or negotiation of all or part of the Landlord's
interest in the Lease.



 

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Landlord
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Tenant or any other party
against Landlord or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

 

Section 1.4 Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand,
acceleration or otherwise, Guarantor shall, immediately upon demand by Landlord
and without presentment, protest, notice of protest, notice of non-payment, or
any other notice whatsoever, all such notices being hereby waived by Guarantor,
pay in lawful money of the United States of America, the amount due on the
Guaranteed Obligations to Landlord at Landlord's address as set forth herein.
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.

 

Section 1.5 No Duty To Pursue Others. It shall not be necessary for Landlord
(and Guarantor hereby waives any rights which such Guarantor may have to require
Landlord), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Tenant or others liable on
the Loans or the Guaranteed Obligations or any other Person, (ii) join Tenant or
any others liable on the Guaranteed Obligations in any action seeking to enforce
this Guaranty, or (iii) resort to any other means of obtaining payment of the
Guaranteed Obligations. Landlord shall not be required to mitigate damages or
take any other action to reduce, collect or enforce the Guaranteed Obligations.

 

Section 1.6 Waivers. Guarantor agrees to the provisions of the Lease and hereby
waives notice of (i) acceptance of this Guaranty, (ii) any amendment or
extension of the Lease, (iii) the execution and delivery by Tenant and Landlord
of any other agreement arising under the Lease, (v) the occurrence of (A) any
breach by Tenant of any of the terms or conditions of the Lease, or (B) an Event
of Default, (vi) Landlord's transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) protest, proof of non-payment or default
by Tenant, or (vii) any other action at any time taken or omitted by Landlord
and, generally, all demands and notices of every kind in connection with this
Guaranty, the Lease, any documents or agreements evidencing, securing or
relating to any of the Guaranteed Obligations.

 

Section 1.7 Payment of Expenses. In the event that Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Landlord, pay Landlord all costs and expenses
(including court costs and attorneys' fees incurred by Landlord in the
enforcement hereof or the preservation of Landlord's rights hereunder, together
with interest thereon at the rate set forth in the Lease from the date requested
by Landlord until the date of payment to Landlord. The covenant contained in
this Section shall survive the payment and performance of the Guaranteed
Obligations.



 

 2

 

 

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, Landlord must rescind or restore any
payment or any part thereof received by Landlord in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Landlord shall be without
effect and this Guaranty shall remain (or shall be reinstated to be) in full
force and effect. It is the intention of Tenant and Guarantor that Guarantor's
obligations hereunder shall not be discharged except by Guarantor's performance
of such obligations and then only to the extent of such performance.

 

Section 1.9 Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Landlord), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Tenant or any other party liable for the
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.

 

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS' OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following and agrees that
such Guarantor's obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:

 

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration

 

or rearrangement of all or any part of the Guaranteed Obligations, the Lease or
any other document, instrument, contract or understanding between Tenant and
Landlord or any other parties pertaining to the Guaranteed Obligations or any
failure of Landlord to notify Guarantor of any such action.

 

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Landlord to Tenant or any Guarantor.

 

Section 2.3 Condition of Tenant or Guarantors. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Tenant, any Guarantor or any other person at any time liable
for the payment of all or part of the Guaranteed Obligations; or any dissolution
of Tenant or any Guarantor or any sale, lease or transfer of any or all of the
assets of Tenant or any Guarantor or any changes in the direct or indirect
shareholders, partners or members, as applicable, of Tenant or any Guarantor; or
any reorganization of Tenant or any Guarantor.



 

 3

 

 

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Lease or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) the Tenant has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from Tenant,
(vi) the creation, performance or repayment of the Guaranteed Obligations (or
the execution, delivery and performance of any document or instrument
representing part of the Guaranteed Obligations or executed in connection with
the Guaranteed Obligations or given to secure the repayment of the Guaranteed
Obligations) is illegal, uncollectible or unenforceable, or (vii) the Lease has
been forged or otherwise are irregular or not genuine or authentic, it being
agreed that Guarantor shall remain liable hereon regardless of whether Tenant or
any other Person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.

 

Section 2.5 Release of Obligors. Any full or partial release of the liability of
Tenant for the Guaranteed Obligations or any part thereof, or of any other
person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations, or any part thereof, it being recognized,
acknowledged and agreed by each Guarantor that such Guarantor may be required to
pay the Guaranteed Obligations in full without assistance or support from any
other person, and no Guarantor has been induced to enter into this Guaranty on
the basis of a contemplation, belief, understanding or agreement that other
persons (including Tenant) will be liable to pay or perform the Guaranteed
Obligations or that Landlord will look to other persons (including Tenant) to
pay or perform the Guaranteed Obligations.

 

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

Section 2.7 Offset. The Guaranteed Obligations and the liabilities and
obligations of Guarantor to Landlord hereunder shall not be reduced, discharged
or released because of or by reason of any existing or future right of offset,
claim or defense of Tenant against Landlord, or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

 

Section 2.8 Merger. The reorganization, merger or consolidation of Tenant or any
Guarantor into or with any other Person.

 

Section 2.9 Preference. Any payment by Tenant to Landlord is held to constitute
a preference under bankruptcy laws or for any reason Landlord is required to
refund such payment or pay such amount to Tenant or to any other Person.



 

Section 2.10 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Lease or the Guaranteed Obligations, whether or
not such action or omission prejudices Guarantor or increases the likelihood
that Guarantor will be required to pay the Guaranteed Obligations pursuant to
the terms hereof, it being the unambiguous and unequivocal intention of
Guarantor that it shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

 

 4

 

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce Landlord to enter into the Lease, Guarantor represents and warrants to
Landlord as follows:

 

Section 3.1 Benefit. Guarantor is the owner of a direct or indirect interest in
Tenant and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.

 

Section 3.2 No Representation By Landlord. Neither Landlord nor any other party
has made any representation, warranty or statement to any Guarantor in order to
induce such Guarantor to execute this Guaranty.

 

Section 3.3 Guarantor's Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor (a) is and will be solvent, (b) has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and (c) has and will have property and assets sufficient to satisfy
and repay its obligations and liabilities, including the Guaranteed Obligations.

 

Section 3.4 Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the breach of, any indenture, mortgage, charge, lien, contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to such Guarantor. This Guaranty is a legal and binding obligation of
each Guarantor and is enforceable against such Guarantor in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors' rights.

 

Section 3.5 Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.

 

ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS



 

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
"Guarantor Claims" shall mean all debts and liabilities of Tenant to Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
and whether the obligations of Tenant thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and whether such debts or
liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be, created, or the manner
in which they have been, or may hereafter be, acquired by Guarantor. The
Guarantor Claims shall include, without limitation, all rights and claims of
Guarantor against Tenant (arising as a result of subrogation or otherwise) as a
result of Guarantor's payment of all or a portion of the Guaranteed Obligations.
So long as any portion of the Obligations or the Guaranteed Obligations remain
outstanding, no Guarantor shall receive or collect, directly or indirectly, from
Tenant or any other Person any amount upon the Guarantor Claims.

 

 5

 

 

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor's relief or other insolvency proceeding
involving any Guarantor as a debtor, Landlord shall have the right to prove its
claim in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Landlord. Should Landlord receive,
for application against the Guaranteed Obligations, any dividend or payment
which is otherwise payable to any Guarantor and which, as between Tenant and
Guarantor, shall constitute a credit against the Guarantor Claims, then, upon
payment to Landlord in full of the Obligations and the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Landlord to the extent that
such payments to Landlord on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Landlord had not received dividends or payments upon the Guarantor
Claims.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of Landlord, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Landlord
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

Section 5.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a "Notice") required, permitted or
desired to be give hereunder shall be in writing and shall be sent in accordance
with the notice provisions contained in the Lease, in each case addressed to the
parties as follows:



 

Guarantor:

 

Terra Tech Corp.

4700 Von Karman, Suite 110

Newport Beach, California 92660

 

with a copy to:

 

Baker & Hostetler LLP

600 Anton Boulevard, Suite 900

Costa Mesa, California 92626

Attention: Randolf W. Katz

  

 6

 

  

Landlord:

 

Whitetown Realty, LLC

30 Hillview Road

Lincoln Park, New Jersey 07035

 

with a copy to:

 

Porzio Bromberg & Newman P.C. 100 Southgate Parkway

Morristown, NJ 07962

Attn: Christopher F. Schultz, Esq.

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days' written notice of such change to the other parties in
accordance with the provisions of this Section.

 

Section 5.3 Governing Law; Jurisdiction; Service of Process. THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA.

 

Section 5.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

Section 5.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.



 

Section 5.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Landlord shall
have the right to assign or transfer its rights under this Guaranty. Any
assignee or transferee of Landlord shall be entitled to all the benefits
afforded to Landlord under this Guaranty. No Guarantor shall have the right to
assign or transfer its rights or obligations under this Assignment without the
prior written consent of Landlord, and any attempted assignment without such
consent shall be null and void.

 



 7

 



  

Section 5.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

 

Section 5.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

Section 5.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 5.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by Tenant to Landlord, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Landlord hereunder shall be cumulative of any
and all other rights that Landlord may ever have against Guarantor. The exercise
by Landlord of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

Section 5.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LANDLORD WITH RESPECT TO GUARANTOR'S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LANDLORD AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LANDLORD, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LANDLORD.

 

Section 5.12 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, OR THE LEASE, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.

 

Section 5.13 Reinstatement in Certain Circumstances. If at any time any amount
payable by Tenant under the Lease is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of Tenant or
otherwise, Guarantor's obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.

 

Section 5.14 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word "Landlord" shall mean
"Landlord and any subsequent holder of Landlord's interest in the Lease", (d)
the phrases "attorneys' fees", "legal fees" and "counsel fees" shall include any
and all attorneys', paralegal and law clerk fees and disbursements, including,
but not limited to, fees and disbursements at the pre-trial, trial and appellate
levels, incurred or paid by Landlord in protecting its interest and/or enforcing
its rights under the Lease.

 







[NO FURTHER TEXT ON THIS PAGE]



 

 8

 

  

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.



  



 

GUARANTOR:  

 

 

 

 

TERRA TECH CORP.  

 

 

  

 

 

/s/ Michael James

 

 

 

Michael James, as Chief Financial Officer

 

 

 

 

 

 

ADDRESS:

 

 

 

  

 

 

4700 Von Karman, Suite 110

Newport Beach, California 92660



 

 

9

--------------------------------------------------------------------------------



 